03/16/2021
                                6fr
                                  -         i;q1AL

          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 21-0005


                                      PR 21-0005



IN RE THE MOTION OF ANGELIQUE FAYE
LEHMANN WADDELL FOR ADMISSION TO THE                                      ORDER
BAR OF THE STATE OF MONTANA



      Angelique Faye Lehmann Waddell has filed a motion for admission to the Bar ofthe
State of Montana pursuant to Rule V of the Rules for Admission, Admission on Motion.
The Bar Admissions Administrator of the State Bar of Montana has informed the Court
that the Commission on Character and Fitness has certified that Waddell has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Angelique Faye Lehmann Waddell may be sworn in to the practice of law in
the State of Montana. Arrangements for swearing in may be made by contacting the office
ofthe Clerk of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this )       -Jay of March, 2021.




                                                         4-‹
Justices